DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the best prior art of record does not teach or fairly suggest
in claim 1:
a plurality of island substrates which defines a plurality of pixels and is spaced apart from each other;
…
wherein the upper substrate is made of a stretchable polymer material and includes a plurality of first upper patterns overlapping an emission area of the plurality of island substrates and a second upper pattern in an area excluding the plurality of first upper patterns, and wherein the second upper pattern further includes a black pigment.
in claim 13:
a plurality of island substrates which defines a plurality of pixels and is spaced apart from each other;
…
wherein the upper substrate is made of a stretchable polymer material and includes a plurality of first upper patterns overlapping an emission area of the plurality of island substrates and a 4 30257/44814/FW/11783272.2second upper pattern in an area excluding the plurality of first upper patterns, and wherein a refractive index of the plurality of first upper patterns is larger than a refractive index of the second upper pattern, 
wherein the lower substrate includes a plurality of first lower patterns overlapping the plurality of island substrates and a second lower pattern in an area excluding the plurality of first lower patterns.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826